UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 11, 2011 EPL INTERMEDIATE, INC. (Exact name of registrant as specified in its charter) 333-115644 (Commission File Number) Delaware 13-4092105 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3535 Harbor Blvd. Suite 100, Costa Mesa, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (714) 599-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01.Other Events On July 11, 2011, El Pollo Loco, Inc. (“EPL”) and EPL’s parent company, EPL Intermediate, Inc. (“EPLI”), issued a press release announcing (i) the extension of EPL’s cash tender offer for any and all of its outstanding 11.75% Senior Secured Notes due 2012 and any and all of its outstanding 11.75% Senior Notes due 2013 and (ii) the extension of EPLI’s cash tender offer for any and all of its outstanding 14.5% Senior Discount Notes due 2014.A copy of the press release is filed as Exhibit 99.1 attached hereto and is incorporated herein by reference. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. EPL INTERMEDIATE, INC. (Registrant) By: /s/ Edith R. Austin Edith R. Austin Corporate Secretary Date:July 11, 2011 EXHIBIT INDEX Exhibit No. Description Press Release, dated July 11, 2011.
